DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities: The claim cites the limitation “the predetermined period” with insufficient antecedent basis. The claim dependence should be corrected to depend on claim 11 to satisfy the antecedent basis requirement. Appropriate correction is required.
Claim 15 is also objected because it depends on claim 14.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-2, 8-10, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Compton (US 5890819).
Regarding to claims 1, 9:
	Compton discloses a liquid ejection head unit comprising:
an ejection unit that ejects a liquid (FIG. 1, element 12), 
               a first wire (FIG. 1, element 150) configured to supply a fixed potential (FIG. 1, element +V) used for an operation of the ejection unit (FIG. 1, element 12);
               a power supply circuit (FIG. 1, element 14) that supplies the fixed potential to the first wire using electric power supplied from a commercial power supply;
FIG. 1, element 60) configured to transmit a pulse signal (FIG. 1, element PULSE LATCH) that defines an ejection timing of the liquid in the ejection unit (FIG. 1, element 12);
                             a first counter whose count value changes based on a potential change in the first wire (FIG. 1: The adder 26 acts a counter because it accumulates or counts up the voltage variation in the power supply line (150) to the printhead (12));
              a second counter (FIG. 1, element 20) whose count value changes based on a potential change in the second wire (FIG. 1, element 60); and
                             an ejection restriction unit that restricts an ejection operation of the liquid in the ejection unit based on a count value of the first counter and a count value of the second counter (FIG. 1: The ejection head 12 operates based on the pixel data from the output of the comparator 16 which is depending on the data on line 168 corresponding to the output of the counter 20 and the data on line 166 corresponding to the output of the adder 26).
	Regarding to claims 2, 10: wherein the pulse signal is a latch signal (FIG. 1, element PULSE LATCH).
Regarding to claims 8 and 16: further comprising a housing to which the power supply circuit is fixed; a carriage on which the ejection unit is mounted and which reciprocates in a predetermined direction with respect to the housing; and a flexible flat cable including the first wire and the second wire, the flexible flat cable being configured to couple the power supply circuit and the carriage (It is well known in the art of inkjet printing apparatus that, in a printing apparatus, an inkjet printhead is mounted on a carriage that reciprocates across a printing medium for printing operation, wherein the printhead is in communication with the main body of the printing apparatus through a flexible cable including a plurality of power and signal lines. Please see Hatasa et al. (US 2006/0290756), FIG. 5 for an example).
Allowable Subject Matter
2.	Claims 3-7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding to claims 3, 11:
The primary reasons for the indication of the allowability of the claim is the inclusions therein, in combination as currently claimed, of the limitation that wherein the ejection restriction unit restricts, based on a ratio between an amount of change in a count value of the first counter and an amount of change in a count value of the second counter in a predetermined period, an ejection operation of a liquid in the ejection unit is neither disclosed nor taught by the cited prior art of record, alone or in combination.
Claims 4-7 and 12-13 are allowed because they depend directly/indirectly on claim 3 or 11.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU, can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853